JOURNAL ENTRY {¶ 1} Appellee has moved this Court to reconsider our decision and journal entry, which was journalized on March 3, 2004. Appellant has not responded to the motion.
 {¶ 2} In determining whether to grant a motion for reconsideration, a court of appeals must review the motion to see if it calls to the attention of the court an obvious error in its decision or if it raises issues not considered properly by the court. Garfield Hts. City School Dist. v. State Bd. of Edn.
(1992), 85 Ohio App. 3d 117. The application for reconsideration is granted. The appeal is reinstated, and the decision and journal entry of this Court dated March 3, 2004 is hereby vacated. This Court shall issue a new decision and journal entry in due course.